DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reifel et al (US PG Pub. No. 2012/0048521).
Regarding claim 1:
	Reifel teaches a passive heater for heating a drainage tube (164), said passive heater comprising a fluid jacket (135) comprising an inlet port (1352 and 1354) and an outlet port (1355), wherein said inlet port is configured to receive a fluid (heated air, see figure 31 and paragraph 77) and at least a portion of said fluid jacket is configured to be disposed in a contacting relationship with the drainage tube such that the drainage tube can be heated by the fluid to prevent freezing of a drainage through the drainage tube (see paragraph 77) and said outlet port is configured to return the fluid (outlet port returns the fluid to the return section, which then goes back to heating section and back to the inlet port).

Regarding claim 3:	Reifel further discloses wherein the fluid is a gas (air is a gas).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro et al (US Patent No. 4,365,404).
Regarding claim 1:	Castro teaches a passive heater for heating a drainage tube (11, 15 and 31, although not specifically tubes for draining condensate, these tubes are certainly capable of accepting condensate or any other “drainage” and would fall under the scope of a “drainage tube”), said passive heater comprising a fluid jacket (jackets of the tubes) comprising an inlet port (35a) and an outlet port (17), wherein said inlet port is configured to receive a fluid (heat exchange fluid) and at least a portion of said fluid jacket is configured to be disposed in a contacting relationship with the drainage tube such that the drainage tube can be heated by the fluid to prevent freezing of a drainage through the drainage tube (see column 3, lines 46-56) and said outlet port is configured to return the fluid (outlet port returns the fluid to the heater 37 and then back to the inlet).

Regarding claims 2-3:
	Castro further discloses the fluid is a liquid or a gas (Castro teaches a fluid which can be either a liquid or a gas, common heat exchange liquids include water, refrigerant, glycol, common heat exchange gases include air). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vandervaart (US Patent No. 4,461,345) - heating condensate drain with a fluid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762